Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 1 of 18 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
TRUSTEES OF THE SUBURBAN TEAMSTERS |)
OF NORTHERN ILLINOIS WELFARE AND )
PENSION FUNDS, )
)
Plaintiffs, )
) Case No.:
Vv. )
) Judge
)
GREG KLEHM, Individually and d/b/a )
G & N TRANSFER INC., a dissolved ) Magistrate Judge
Illinois corporation )
GREG KLEHM, Individually and d/b/a )
CENTRAL ILLINOIS DISPOSAL, )
)
Defendant. )
COMPLAINT

Plaintiffs, TRUSTEES OF THE SUBURBAN TEAMSTERS OF NORTHERN ILLINOIS
WELFARE AND PENSION FUNDS ("Funds"), by their attorneys, John J. Toomey, of Arnold
and Kadjan, LLP complain against Defendants, GREG KLEHM, Individually and d/b/a G & N
TRANSFER, INC., a dissolved Illinois corporation and GREG KLEHM, Individually and d/b/a
CENTRAL ILLINOIS DISPOSAL, as follows:

JURISDICTION AND VENUE

1. (a) Jurisdiction of this cause is based upon Section 502 of the Employee
Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145
as amended.

(b) Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered.
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 2 of 18 PagelD #:2

PARTIES

2. (a) Plaintiffs are the TRUSTEES OF THE SUBURBAN TEAMSTERS OF
NORTHERN ILLINOIS WELFARE AND PENSION FUNDS ("Funds") and have standing to sue
pursuant to 29 U.S.C. 1132(a)(3).

(b) The SUBURBAN TEAMSTERS OF NORTHERN ILLINOIS WELFARE
AND PENSION FUNDS have been established pursuant to collective bargaining agreements
previously entered into between the International Brotherhood of Teamsters and its affiliated locals
(“the Union”) and Employers;

(c) The Funds are maintained and administered in this judicial district in
accordance with and pursuant to the provisions of the National Labor Relations Act, as amended,
ERISA, and other applicable state and federal laws, and also pursuant to the terms and provisions
of the Agreements and Declarations of Trust which establish the Funds.

5, (a) GREG KLEHM, Individually and d/b/a G & N TRANSFER, INC,, a
dissolved Illinois corporation, employs employees represented by the Union and is bound to make
contributions for weeks worked by all employees and upon subcontractors who perform work
which would otherwise be performed by employees.

(b) GREG KLEHM, Individually and d/b/a G & N TRANSFER, INC., a
dissolved Illinois corporation since June 8, 2007, has its principal place of business at Pontiac,
Illinois.

(c) GREG KLEHM, Individually and d/b/a G & N TRANSFER, INC., a

dissolved Illinois corporation, is an employer engaged in an industry affecting commerce.
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 3 of 18 PagelD #:3

4, CENTRAL ILLINOIS DISPOSAL is not an Illinois corporation or limited liability
corporation, occupies the same address as G & N TRANSFER, INC., a dissolved Mlinois
corporation. CENTRAL ILLINOIS DISPOSAL is engaged in an industry affecting commerce. It
is believed based upon CENTRAL ILLINOIS DISPOSAL's checks, that it is a sole proprietorship
of GREG KLEHM, and is not in compliance with the Illinois Assumed Name Act.

Si. Effective October 6, 2014, GREG KLEHM, Individually and d/b/a G & N
TRANSFER, INC., a dissolved Illinois corporation ( hereinafter “G & N”), entered into an Area
Construction Agreement with Teamsters 673 which bound it to the terms stated therein that is
effective for the period from June 1, 2012 through May 31, 2017, which requires contributions to
the Funds pursuant to 29 U.S.C. 1145 (Exhibit A) and which has been subsequently renewed July
6, 2020 through May 31, 2021 (Exhibit B). Though dissolved, GREG KLEHM held himself out
as an active Illinois corporation.

6. Pursuant to the terms of the contract and the trust agreements establishing the
Funds, Employer is required to make its books and records available to the Funds for audit.

7. The Funds have attempted to obtain the books and records of the Defendant for an
audit for the period October 6, 2014 through May 31, 2017 and July 6, 2020 through May 31,
2021. The Funds’ auditor has written and repeatedly telephoned the company and received no
response.

8. Defendant, GREG KLEHM, Individually and d/b/a CENTRAL ILLINOIS
DISPOSAL (hereinafter "CENTRAL"), is an employer engaged in an industry affecting
commerce, within the meaning of Sections 2(2), 2(6) and 2(7) of the LMRA, 29 U.S.C. §§
152(2), 152(6) and 152(7), and Sections 3(5), 3(11) and 3(12) of ERISA, 29 U.S.C. §§ 1002(5),

1002(11) and 1002(12).
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 4 of 18 PagelD #:4

9. Without an order directing an audit be performed and delinquencies paid
thereunder, Plaintiffs are unable to fulfill their fiduciary duties under the Plan.

10. The amount presently due cannot be ascertained without an audit.

FACTS COMMON TO ALL COUNTS

11. Since October 6, 2014 through May 31, 2017 and continuing to date, collective
bargaining agreements ("cba") have been in force between G & N and Teamsters Local 179
obligating G & N to make contributions to the Funds. The President of G & N is Greg Klehm.

12, Pursuant to its cba, Defendant, G & N has not made regular monthly
contributions to the Plaintiff Funds.

13. Since on or about October 6, 2014, Defendant, G & N has been conducting
business with the same business purpose, address and checking account as Defendant, GREG
KLEHM d/b/a CENTRAL, performance of transportation services. Both companies maintain a
single website address and a single integrated operation (Exhibit C) and hold themselves out to
the public and customers as such.

14. G &N was and is subject to a collective bargaining agreement October 6, 2014
through May 31, 2017 and continuing July 6, 2020 through May 31, 2021, with Teamsters Local
179 requiring contributions to the Plaintiff Funds on G & N’s employees having never given
notice of cancellation.

15. | Under the Trust Agreements governing the Plaintiff Funds, to which G & N is
bound, the Boards of Trustees are permitted to audit the records of participating employers to
determine whether they have complied with their contractual obligations to contribute to the

Plaintiff Funds.
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 5 of 18 PagelD #:5

COUNTI
RELIEF AGAINST DEFENDANT, G & N

16. | Paragraphs 1-15 of the Complaint are incorporated by reference, as if fully set
forth herein.

17. Defendant, G & N, is bound to a collective bargaining agreement with Local
Union No. 179, requiring it to pay contributions to the Plaintiff Funds for the period from
October 6, 2014 through May 31, 2017 and thereafter and again July 6, 2020 through May 31,
2021 and continuing to date, and to submit books and records to the Funds for compliance
auditing.

18. Defendant, G & N, has violated the relevant collective bargaining agreements, by
failing to make its contractually required contributions to the Plaintiff Funds on G & N and
regarding its second related company, GREG KLEHM d/b/a CENTRAL.

WHEREFORE, Plaintiffs pray:

A. That the Court order an audit of Defendant G & N’s books and records for the
period October 6, 2014 through May 31, 2017 to date, to determine the actual amounts due and
owing.

B. That judgment be entered against GREG KLEHM, Individually and d/b/a the
dissolved corporation, and in favor of the Plaintiffs in the amount shown to be due under the
audit.

C. That the Plaintiffs be awarded all relief provided for under 29 U.S.C. 1132(g)(2)

including interest, 20% liquidated damages, costs and attorneys’ fees.
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 6 of 18 PagelD #:6

D. That the Court enjoin GREG KLEHM from maintaining a dissolved corporation
from operation without making the Funds whole for its past delinquencies, and the grant of
security for its current contributions.

E. That the Court grant such other relief as the Court may deem appropriate..

COUNT II — SINGLE EMPLOYER

19. Paragraphs 1-18 of the Complaint are incorporated by reference, as if fully set
forth herein.

20. Since October 6, 2014, G & N has entered into successive collective bargaining
agreements with Teamsters Local 179 pursuant to which it is required to pay specified wages and
to make periodic contributions to the Funds on behalf of its employees performing truck driving
work. (Exhibits “A” and “B”).

21. By virtue of certain provisions contained in the collective bargaining agreements,
G & N is bound by the Trust Agreements establishing the Funds.

22. GREG KLEHM, Individually is liable for CENTRAL'S unpaid benefits for their
bargaining unit employees and must adhere to the terms of the G & N cba, as G & N and
CENTRAL are a single employer under applicable labor relations theory in that:

a. Greg Klehm control(ed) the labor relations policy
making of both companies.

b. The companies are interrelated and share common employees, equipment,
materials and jobs in that CENTRAL uses the foregoing;

C. The companies share common management;

d. The companies share common ownership;

€. The companies perform the same type of work;

f. The companies share an interrelation of operations;
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 7 of 18 PagelD #:7

g. Greg Klehm had notice of the pre-existing G & N cba;

h. Both companies use the same website address holding
themselves out to the public as a single integrated option.
(Exhibit C); and

1. Both companies are in fact sole proprietorships.

23. By virtue of the foregoing, Plaintiffs have been damaged in an amount not
presently ascertainable, but to be measured by the amount of benefits owed by GREG KLEHM
d/b/a CENTRAL for its bargaining unit employees.

WHEREFORE, Plaintiffs pray for relief as follows:

A. GREG KLEHM d/b/a CENTRAL be ordered to submit to an audit for the period
October 6, 2014 through May 31, 2017 to date;

B. Judgment be entered in favor of Plaintiffs and against GREG KLEHM
Individually and d/b/a G & N and CENTRAL jointly and severally in the amount of benefits
owed but unpaid by these companies;

C, Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and
audit costs incurred in the prosecution of this action, together with liquidated damages in the
amount of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2);

D. Defendants be enjoined from violating the terms of the collective bargaining
agreements and Trust Agreements by failing to make timely payments to the Funds and be
ordered to resume making those payments;

E, That this Court enter an Order holding GREG KLEHM Individually and d/b/a

CENTRAL is a single employer and are jointly and severally liable to the Plaintiffs for all debts

and obligations of G & N;
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 8 of 18 PagelD #:8

F. This Court grant Plaintiffs such other and further relief as it may deem
appropriate under the circumstances.

COUNT Hl —- ALTER EGO LIABILITY

24. — Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-23 of
this complaint as if they were restated fully herein.

25. GREG KLEHM, Individually, and d/b/a CENTRAL is liable for unpaid
benefits for his/their bargaining unit employees and must adhere to the terms of the dissolved
corporation, G & N cba as GREG KLEHM Individually and d/b/a CENTRAL is the alter ego
of GREG KLEHM d/b/a G & N under applicable labor relations theory in that on information
and belief:

a. Greg Kiehm control(ed) the labor relations policy making of both
companies;

b. The companies are interrelated and share common offices, employees,
equipment, checking accounts, materials and jobs in that CENTRAL use
the foregoing which previously and/or currently were used by G & N;

€. The companies share common management;

d. The companies share common ownership;

e. The companies perform the same type of work;

of The companies share an interrelation of operations ownership and hold

themselves out to the public as a single integrated operation; and

g. GREG KLEHM d/b/a CENTRAL is maintained to evade the dissolved
corporation G & N’S cba with the Union.

26. By virtue of the foregoing, Plaintiffs have been damaged in an amount not
presently ascertainable, but to be measured by the amount of benefits owed by CENTRAL for

all its bargaining unit employees.
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 9 of 18 PagelD #:9
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 10 of 18 PagelD #:10

WHEREFORE, Plaintiffs pray for relief as follows:

A. GREG KLEHM Individually and d/b/a CENTRAL be ordered to submit to an
audit for the period October 6, 2014 through May 31, 2017 and July 6, 2020 through May 31,
2021;

B. Judgment be entered in favor of Plaintiffs and against GREG KLEHM,
Individually and d/b/a G & N a dissolved corporation, GREG KLEHM, Individually and d/b/a
CENTRAL as he and them are owned by GREG KLEHM, jointly and severally in the amount
of benefits owed but unpaid by these companies;

C. Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and
audit costs incurred in the prosecution of this action, together with liquidated damages in the
amount of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2);

D. Defendants be enjoined from violating the terms of the collective bargaining
agreements and Trust Agreements by failing to make timely payments to the Funds and be
ordered to resume making those payments;

E; That this Court enter an order holding GREG KLEHM d/b/a CENTRAL is the
alter-ego of the dissolved corporation, G & N are and is liable to the Plaintiffs for ail debts and
obligations of G & N, a dissolved corporation operated by GREG KLEHM.

Fr This Court grant Plaintiffs such other and further relief as it may deem
appropriate under the circumstances.

TRUSTEES OF THE SUBURBAN TEAMSTERS
OF NORTHERN ILLINOIS WELFARE AND

 

PENSION FUNDS
— Quai [oo
i/ Onb/of Its Attorneys

10
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 11 of 18 PagelD #:11

John J. Toomey

ARNOLD AND KADJAN, LLP
35 E. Wacker Drive

Suite 600

Chicago, Illinois 60601

(312) 236-0415

11
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 12 of 18 PagelD #:12

EXHIBIT A

 
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 13 of 18 PagelD #:13

Cin Transfer
OOT OU 100

AREA CONSTRUCTION AGREEMENT
between

CONTRACTORS ASSOCIATION OF WILL AND
GRUNDY COUNTIES

and

TEAMSTERS LOCAL UNION NO. 179
Affiliated with the LB. of T.

 

Effective June 1, 2012 through May 31, 2017

 
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 14 of 18 PagelD #:14

SIGNATURE PAGE FOR NON-ASSOCIATION EMPLOYERS

FOR TEAMSTERS LOCAL UNION NO. 179:

 

 

 

BY: Digitale —
Adjety

TITLE : Aturtring Td tea.

DATE: fof uf) 4

FOR THE EMPLOYER:

COMPANY NAME: C in Trans for
appress: [5 9/7 & 2220 N_Kel
Ooutiac LD! lier

City State Zip

pions: S/S G¥2Z-277F wax, PIS FE iest

EMAIL:

rovrnam Greg Kod
siaNaToRe deny Ah

TITLE: ec sr201
pate /6.-6-/7

 

 

32

 
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 15 of 18 PagelD #:15

EXHIBIT B

 
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 16 of 18 PagelD #:16 ;
Got N TYaANSter
OC Jol4 \OG-of

AREA CON STRUCTION AGREEMENT
between

CONTRACTORS ASSOCIATION OF WILL AND |
GRUNDY COUNTIES

and

TEAMSTERS LOCAL, UNION NO. 179
Affiliated with the LB. of T.

 

Effective June 1, 2017 through May 31, 2021
 

Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 17 of 18 PagelD #:17

SIGNATURE PAGE FOR NON-ASSOCIATION EMPLOYERS

FOR TEAMSTERS LOCAL UNION NO. 179:
By: tye Fly ——

¥
TITLE: tobe, TA a cabsAts

 

 

3
DATE: a / Ze [02 O
FOR THE EMPLOYER:

COMPANY NAME: es Z Vrencter

appress: ([$9/7 & 2200 ML Re
fn Tie Ll Ella

City State Zip

PHONE: §/S F¥2-271E wax: €/5 £Y2 12S]

EMAIL:

PRINT NAME: tag KEL pos
sionature: Leer LLL
7

TETLE:

 

 

DATE:

 

32

Rao ARS ee RT
Case: 1:21-cv-04824 Document #: 1 Filed: 09/13/21 Page 18 of 18 PagelD #:18

“feausters Lacal Uuiou Yo. 179

Affiliated with the International Brotherhood of Teamsters 4090 N.E. FRONTAGE RD

JOLIET, ILLINOIS 60431

Phone (845) 741-2200
Fax (815) 741-2278

> SbeensT yr www.teamsters179.org

 

July 8, 2020

Suburban Teamsters of Northern
Illinois Welfare and Pension Funds

1171 Commerce Drive, Unit 1

West Chicago, IL 60185-2680

Please re-activate the following employer effective 7/6/20:

Employer: G&N Transfer

Health & Welfare

Effective June 1, 2020............ 00.2220. ccee eee caeceeceeeeeeeeen $ 406.00 per week
Effective June 1, 2020.00... teeetereirneeeeeees 0 9,90 per hour
Pension

Effective June 1, 2020.00.00... cccicecceene eee ee eee eeneeeetnees $ 425.65 per week
Thank you,

Lesley

HAVE IT DELIVERED UNION!
